JONES, JUDGE:
The petition in this case sets out, and the answer of the respondent admits that on April 29, 1971, a power mower under the control of the respondent’s employees at Bluefield State College negligently was permitted to roll down a steep slope and into the claimant’s automobile, which was properly parked, causing damages in the amount of $65.75.
The Court has considered this claim informally upon the record submitted and is of opinion that the shortened procedure authorized by Section 17, Article 2, Chapter 14 of the Code of West Virginia applies, and that the claim should be approved.
Therefore, it is ordered that the claim be approved, and an award is hereby made to the claimant, Wanda H. Moore, in the amount of $65.75.
Award of $65.75.